Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

 

THIS TRANSITION AND SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the
“Agreement”) is entered into by and between Drew Davies (“Executive”) and
Extreme Networks, Inc. (the “Company”).  This Agreement will become effective on
the date it is signed by Executive (the “Effective Date”).  This Agreement was
originally presented to Executive on September 18, 2018 (the “Agreement
Date”).  

 

FACTUAL RECITALS

This Agreement is entered into with respect to the following facts:

 

A.

Executive was employed by the Company as its Chief Financial Officer and
Executive Vice President from June 1, 2016 through the Separation Date (as
defined below);

 

B.

Executive’s status as an officer of the Company ended on September 13, 2018 (the
“Officer End Date”);

 

C.

The Company has offered to Executive certain separation benefits provided that
Executive agrees to the terms of this Agreement and the release herein, and the
Agreement becomes effective;

 

D.

The payments and benefits being made available to Executive pursuant to this
Agreement shall satisfy all outstanding obligations under that certain offer
letter agreement by between Executive and the Company dated as of May 13, 2016
(the “Offer Letter”), and the Offer Letter shall be superseded in its entirety
by this Agreement; and

 

E.

Executive has elected to accept such separation benefits, and to terminate
employment with the Company under the terms and conditions set forth below.

Accordingly, Executive and the Company now agree as set forth below.

AGREEMENT

1.Separation from Employment.  Executive acknowledges and agrees that his status
as an officer of the Company ended effective as of the close of business on the
Officer End Date, and shall thereafter be employed as an at-will employee of the
Company assisting the Company in such tasks as reasonably requested by the
Company.  Executive acknowledges and agrees that his status as an employee of
the Company will end effective as of the close of business on or about September
30, 2018, unless terminated earlier by the Company with or without Cause (as
defined in the Executive Change in Control Severance Plan (the “Plan”) to which
Executive is a participant) (September 30, 2018 or such earlier date, the
“Separation Date”).  Executive hereby agrees to execute such further document(s)
as shall be determined by the Company as necessary or desirable to give effect
to the termination of Executive’s status as an officer of the Company; provided
that

 

--------------------------------------------------------------------------------

 

such documents shall not be inconsistent with any of the terms of this
Agreement.

 

2.

Continued Employment Services.

 

(i)

Transition Period.  During the period of time (the “Transition Period”)
commencing on the Officer End Date and ending on the Separation Date, Executive
shall continue to be employed by the Company on a full time basis and provide
such services as deemed necessary by the Company in Executive’s areas of
expertise and work experience and responsibility.

 

(ii)

Salary and Benefits Continuation.  During the Transition Period, Executive will
continue to receive his base salary as in effect on the Agreement Date, in
accordance with the Company’s normal payroll procedure and be eligible for all
employee benefit plans generally available to employees of the Company;
provided, however, that, commencing on the Agreement Date, Executive shall not
be eligible for (a) any annual performance bonus for fiscal year 2019, (b)
participation in the Plan or (c) any equity under the Company’s equity
plan.  For the avoidance of doubt, upon the Officer End Date, Executive shall no
longer be eligible to participate or receive any benefits under the Plan.  All
payments made to Executive during the Transition Period will be subject to
standard payroll deductions and withholdings.

 

(iii)

Equity Awards.  During the Transition Period, Executive’s outstanding equity
awards, including any options to purchase shares of Company common stock,
Company restricted stock units and Company restricted stock, (collectively,
“Equity Awards”) shall continue to vest and, if applicable, become exercisable
and the restrictions thereupon lapse in accordance with their original vesting
schedules.  Vesting of Executive’s Equity Awards shall cease effective as of the
Separation Date and any unvested shares underlying the Equity Awards as of such
date shall automatically terminate.  Executive’s rights with respect to the
exercise of vested options shall continue to be governed by and subject to the
terms and conditions of the related stock option agreement or any other
applicable equity plans/agreements under which they were granted.  

 

(iv)

Section 16 Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report any matching transactions in Company common stock for six (6) months
following the Officer End Date.  Executive hereby agrees not to undertake,
directly or indirectly, any reportable transactions involving the common stock
of the Company until the end of such six (6) month period.

 

(v)

Protection of Information.  Executive agrees that, during the Transition Period
and the Consulting Period (as defined below) and thereafter, Executive will not,
except for the purposes of performing the Transition Duties, seek to obtain any
confidential or proprietary information or materials of the Company.

2



--------------------------------------------------------------------------------

 

3.Consulting Services.  Without admission of any liability, fact or claim, if
Executive has not committed any act that could constitute Cause prior to the
Separation Date, subject to Executive’s execution of this Agreement and, on or
within thirty (30) days following the Separation Date, the General Release of
Claims attached hereto as Exhibit A (the “Release”) becoming effective and
irrevocable, as well as Executive’s performance of his continuing obligations
pursuant to the terms of this Agreement and the terms of the Employee
Innovations and Proprietary Rights Assignment Agreement dated May 15, 2016 (the
“Confidentiality Agreement”) and any other proprietary rights, assignment of
inventions, and/or confidentiality agreements between the Company and Executive,
then the Company and Executive hereby agree to the following:

 

(i)

During the period (the “Consulting Period”) commencing on the Separation Date
and ending on the date reasonably determined by the Company following the date a
new full-time Chief Financial Officer of the Company commences employment,
unless terminated earlier by the Company with or without Cause, Executive shall
be available to provide services to the Company, on a non-exclusive basis, as a
consultant and shall provide transition services (the “Consulting Services”) on
an as-needed basis in Executive’s areas of expertise and work experience and
responsibility.  The Consulting Services shall be scheduled by Executive and the
Company at mutually agreeable times.  During the Consulting Period, Executive
reaffirms his commitment to remain in compliance with the Confidentiality
Agreement, including, without limitation, the non-solicitation and other
restrictive covenants set forth therein, it being understood that the term
“employment” as used in the Confidentiality Agreement shall include the
Consulting Services during the Consulting Period.  In addition, during the
Consulting Period, Executive shall continue to be covered by that certain
Indemnification agreement by and between the Company and Executive (the
“Indemnification Agreement) for the Consulting Services, which shall include
certain director and officer roles of the Company’s foreign
subsidiaries.  Nothing in this Agreement shall in any way limit or terminate the
Company’s continuing obligation to indemnify Executive under his Indemnification
Agreement with the Company during the Consulting Period.  During the Consulting
Period, the Company shall maintain directors’ and officers’ liability insurance
coverage for the continuing protection of Executive, of such types and in such
amounts as shall be appropriate for the size of the Company and its business
risks, as determined by the Company in its sole discretion.  Following the end
of the Consulting Period, Executive shall have deemed to resign from all
director and officer roles held by any subsidiary of the Company.

 

(ii)

For the duration of the Consulting Period and in exchange for the Consulting
Services, the Company shall pay to Executive consulting fees as an independent
contractor in the amount of $3,000 per month (the “Consulting Fees”), pro-rated
for any partial month during the Consulting Period.  The Consulting Fees will be
paid to Employee in accordance with the Company’s standard payment procedures
for consultants and independent contractors.

 

(iii)

As an independent contractor, Executive understands and agrees that, while

3



--------------------------------------------------------------------------------

 

 

performing any services for the Company during the Consulting Period, Executive
shall not be eligible to participate in or accrue benefits under any Company
benefit plan for which status as an employee of the Company is a condition of
such participation or accrual.  To the extent that Executive was deemed eligible
to participate, as an employee, in any Company benefit plan, he hereby waives
his participation.

 

(iv)

Executive and the Company acknowledge and agree that, during the Consulting
Period, Executive shall be an independent contractor.  During the Consulting
Period and thereafter, Executive shall not be an agent or employee of the
Company and shall not be authorized to act on behalf of the Company.  Personal
income and self-employment taxes for payments made during the Consulting Period
shall be the sole responsibility of Executive.  Executive agrees to indemnify
and hold the Company and the other entities released herein harmless for any tax
claims or penalties resulting from any failure by Executive to make required
personal income and self-employment tax payments with respect to such payments.

 

(v)

Executive agrees that the payments provided by this Section 3 are not required
under the Company’s normal policies and procedures and are provided solely in
connection with this Agreement.  Executive acknowledges and agrees that the
payments referenced in this Section 3 constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof.

4.General Release of Claims.  As consideration of and in exchange for the
payments and benefits described in Sections 2 and 3 herein, Executive and his
successors release the Company, its parents and subsidiaries, and each of those
entities’ respective current and former shareholders, investors, directors,
officers, employees, agents, accountants, attorneys, tax advisors, insurers,
legal successors and assigns, of and from any and all action or actions, cause
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, whether now known or unknown, fixed or
contingent, which Executive now has, or at any other time had, or shall or may
have against those released parties based upon or arising out of any matter,
cause, fact, thing, act or omission whatsoever occurring or existing at any time
up to and including the date on which Executive signs this Agreement, including,
but not limited to any claim arising out of his employment with and/or
separation from the Company, including, but not limited to, any claims for
breach of express or implied contract; wrongful termination; constructive
discharge; discrimination; harassment; retaliation; fraud; defamation;
infliction of emotional distress; any and all claims arising under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Americans with Disabilities Act, The Family Medical Leave Act, the
Rehabilitation Act of 1973, The Worker Adjustment and Retraining Notification
Act, the Immigration and Nationality Act, the Employee Retirement Income
Security Act of 1974, the National Labor Relations Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the California

4



--------------------------------------------------------------------------------

 

Family and Medical Leave law, or the California Labor Code, all as amended; and
any claim or damage arising out of Executive’s employment with and/or separation
from the Company under any common law theory, or any federal, state or local
law, statute or ordinance not expressly referenced above; provided, however,
that nothing in this Agreement prevents Executive from filing, cooperating with,
or participating in any proceeding before the EEOC or a State Fair Employment
Practices Agency except that Executive acknowledges that he may not be able to
recover any monetary benefits in connection with any such claim. Notwithstanding
the above release of claims, it is expressly understood that this release does
not apply to, and shall not be construed as, a waiver or release of any claims
or rights that cannot lawfully be released by private agreement.  This release
of claims shall not affect Executive’s (i) existing indemnity rights from the
Company (whether pursuant to contract or statute, including, but not limited to,
his indemnity rights pursuant to the Indemnification Agreement and California
Labor Code section 2802), which rights shall remain in full force and effect,
(ii) claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law; (iii) claims for
workers’ compensation insurance benefits under the terms of any worker’s
compensation insurance policy or fund of the Company; and (iv) claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA.  In addition, the above release of claims
is not intended to apply to or impact any continuing obligations the Company may
have related to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan.

Executive, on behalf of himself and his successors, agrees not to sue or file
any claims seeking monetary recovery from any of the released parties based upon
any claim released by this Agreement.

5.Civil Code Section 1542 Waiver.  Executive acknowledges that he has read
section 1542 of the Civil Code of the State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirm that he is releasing all known and unknown claims that he has or may
have against the released parties listed in Section 4 above.

6.Agreement Not To Assist With Other Claims; Executive Representations.

 

(i)

Executive agrees that he shall not, at any time in the future, encourage any
current or former Company employee, or any other person or entity, to file any
legal or administrative claim of any type or nature against the Company or any
of its officers or employees.  Subject to Sections 4 and 9, Executive further
agrees that he shall not, at any time in the future, assist in any manner any
current or former Company employee, or any other person or entity, in the
pursuit or prosecution of

5



--------------------------------------------------------------------------------

 

 

any legal or administrative claim of any type or nature against the Company or
any of its officers or employees.  This Section shall not apply to the
Executive’s participation in any legal or administrative proceeding pursuant to
a duly-issued subpoena or other compulsory legal process.

 

(ii)

Executive warrants and represents that (a) he has not filed or authorized the
filing of any complaints, charges or lawsuits against the Company or any
affiliate of the Company with any governmental agency or court, and that if,
unbeknownst to Executive, such a complaint, charge or lawsuit has been filed on
his behalf, he will immediately cause it to be withdrawn and dismissed, (b) he
has reported all hours worked as of the date of this Agreement and has been paid
all compensation, wages, bonuses, commissions, and/or benefits to which he may
be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to him, except as provided in this Agreement, (c) he has no
known workplace injuries or occupational diseases and has been provided and/or
has not been denied any leave requested under the Family and Medical Leave Act
or any similar state law, (d) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which Executive
is a party or any judgment, order or decree to which Executive is subject, and
(e) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a valid and binding obligation of Executive,
enforceable in accordance with its terms.

7.Prior Agreement and Return of Company Property.  Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
Confidentiality Agreement, a copy of each having been provided to Executive at
his request. To the extent that he has not already done so, by the Separation
Date, Executive will promptly return to the Company, in good working condition,
all Company property and equipment that is in Executive’s possession or control,
including, but not limited to, any PDAs, files, records, computers, computer
equipment, cell phones, credit cards, keys, programs, manuals, business plans,
and financial records, and all documents (whether in paper, electronic, or other
format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company.  

8.References. Executive understands and agrees that, provided that Executive
directs all requests for employment references to the Company’s Chief People
Officer, Dean Chabrier, or her successor, the Company will respond to reference
requests for Executive by providing his date of hire on or about June 1, 2016,
his last date of employment of the Separation Date, his last position with the
Company of Chief Financial Officer and Executive Vice President, and his last
rate of pay with the Company of $400,000 per year plus potential bonus.  The
Company will provide no further information.

9.Confidentiality.  The covenants of confidentiality set forth in this Agreement
and the Release are material terms hereof, and for the breach thereof, the
Company will be entitled to pursue damages and seek injunctive
relief.  Executive acknowledges that during his employment with the Company he
received and/or obtained Confidential Information and Third Party Information as
those terms are defined below.  Executive represents that at all times during
the

6



--------------------------------------------------------------------------------

 

term of his employment he held in strictest confidence, and did not use, except
for the benefit of the Company any Confidential Information of the
Company.  Executive agrees that he will continue to keep confidential and not to
use for the benefit of any person or entity all non-public information about the
Company or third parties that he acquired during the course of his employment
with the Company, including without limitation any Confidential Information or
Third Party Information.  Executive acknowledges that “Confidential Information”
means any Company personnel information, employee information, proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, pricing, markets,
software, processes, marketing, finances or other business information obtained
by Executive and/or disclosed to Executive by the Company either directly or
indirectly in writing or orally.  Executive further acknowledges that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof.

Executive acknowledges that the Company has received from third parties their
confidential or proprietary information subject to a duty on the part of the
Company to maintain the confidentiality of such information (“Third Party
Information”).  Executive represents that he has held all such confidential or
proprietary information in the strictest confidence and agrees not to disclose
any Third Party Information to any person, firm or corporation or to use it.

Nothing in this Agreement is intended to waive or release Executive from any and
all obligations to the Company under any Confidentiality Agreement, or any
obligation created by statutory or common law to protect any intellectual
property or proprietary information of the Company and/or its employees.

Notwithstanding anything in this Agreement to the contrary, nothing contained in
this Agreement and/or the Release shall prohibit Executive (or Executive’s
attorney) from (i) filing a charge with, reporting possible violations of
federal law or regulation to, participating in any investigation by, or
cooperating with the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, the Equal Employment Opportunity Commission, the
National Labor Relations Act Board, the Occupational Safety and Health
Administration, the U.S. Commodity Futures Trading Commission, the U.S.
Department of Justice or any other securities regulatory agency, self-regulatory
authority or federal, state or local regulatory authority (collectively,
“Government Agencies”), or making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation, (ii) communicating
directly with, cooperating with, or providing information (including trade
secrets) in confidence to any Government Agencies for the purpose of reporting
or investigating a suspected violation of law, or from providing such
information to my attorney or in a sealed complaint or other document filed in a
lawsuit or other governmental proceeding, and/or (iii) receiving an award for
information provided to any Government Agency.  Pursuant to 18 USC Section
1833(b), Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (x) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (y) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Further, nothing in this Agreement and/or the Release is intended

7



--------------------------------------------------------------------------------

 

to or shall preclude Executive from providing truthful testimony in response to
a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law.  If Executive
is required to provide testimony, then unless otherwise directed or requested by
a Governmental Agency or law enforcement, Executive shall notify the Company in
writing as promptly as practicable after receiving any such request of the
anticipated testimony and at least ten (10) days prior to providing such
testimony (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible) to afford the Company a reasonable opportunity
to challenge the subpoena, court order or similar legal process.

10.Non-Disparagement.  Executive agrees that he will not make any disparaging
statements about the Company, or any of its services, products, officers,
directors, employees, customers, or channel partners except to the extent that
such statements are made truthfully in response to a duly issued subpoena or
other compulsory legal process.  The Company agrees that it will direct its
officers and directors not to make any disparaging statements about the
Executive, or any of his work product, except to the extent that such statements
are made truthfully in response to a duly issued subpoena or other compulsory
legal process.  The covenants of non-disparagement set forth in this Agreement
are material terms hereof, and for the breach thereof, any aggrieved party will
be entitled to pursue damages and seek injunctive relief.

11.Non-Solicitation.  Executive recognizes the highly competitive nature of the
Company’s business and that Company employees are exposed to Company trade
secrets, which may include Confidential Information regarding its employees;
therefore, Executive agrees that for a period of one year following the
Separation Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.

12.Section 409A Compliance.  The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Code (“Section 409A”).  The provisions of this Agreement
shall be interpreted and construed in favor of satisfying any applicable
requirements of Section 409A of the Code.  However, the Company does not
guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement.  In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by the Executive on
compensation paid or provided to the Executive pursuant to this Agreement.  In
the event that any compensation to be paid or provided to Executive pursuant to
this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax.

13.Transition; Cooperation.  Each of the Company and Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.  After the Separation Date, Executive shall cooperate with the
Company and its affiliates, upon the Company’s reasonable request, with respect
to any internal investigation or administrative, regulatory or judicial
proceeding involving matters within the scope of Executive’s duties and
responsibilities to the Company or its affiliates during his employment with the
Company (including, without limitation, Executive being

8



--------------------------------------------------------------------------------

 

available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.

14.No Admission.  This Agreement shall never be considered at any time or for
any purpose as an admission of liability by any party hereto, or that any party
or person referred to herein in this Agreement acted wrongfully with respect to
any other party or person.

15.Governing Law.  This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.

16.Severability.  If any provision of this Agreement is deemed invalid, illegal,
or unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.  This Agreement shall be binding
upon, and shall inure to the benefit of, the parties and their respective
successors, assigns, heirs and personal representatives.

17.Dispute Resolution.  In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration before
a single arbitrator of the American Arbitration Association (“AAA”) in Santa
Clara County, California pursuant to the AAA’s then-current arbitration rules
for the resolution of employment disputes, which can be reviewed at
www.adr.org.  Executive acknowledges that he waives his rights to have any
disputes under this Agreement, or any dispute otherwise related to his
employment or the termination thereof, resolved before a court or jury.    

18.Entire Agreement and Modification.  This Agreement, along with the Release
and any other agreements described herein, constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior negotiations and agreements between the parties, whether written or oral,
including the Offer Letter, which agreements are hereby terminated and of no
further legal force or effect. However, nothing in this Agreement or the Release
shall waive or release any obligations under the Confidentiality Agreement and
the Indemnification Agreement, which agreements shall remain in full force and
effect. This Agreement and the Release may not be modified or amended except by
a document signed by an authorized officer of the Company and Executive.

19.Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which shall be deemed to be the original even if the
others are not produced.  Furthermore, facsimile or electronic format signatures
shall be enforceable as originals.  

20.Accepting the Agreement.  To accept the Agreement, Executive must date, sign
and return this Agreement to the attention of Katy Motiey at the Company no
later than September 30, 2018.  

9



--------------------------------------------------------------------------------

 

If Executive does not sign and return the Agreement by September 30, 2018, the
Agreement will expire.

EXECUTIVE ACKNOWLEDGES THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4, 5 AND 6 HEREIN) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING
THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE PAYMENTS AND BENEFITS
DESCRIBED IN SECTIONS 2 AND 3 HEREIN, WHICH INCLUDES CONSIDERATION HE WOULD
OTHERWISE NOT BE ENTITLED TO RECEIVE.

 

AGREED:

 

Date:September 30, 2018

/s/Drew Davies

Drew Davies

 

Date:September 27, 2018

EXTREME NETWORKS, INC.

 

 

By:/s/Katy Motiey

 

Name:Katy Motiey

 

Title:Chief Administrative Officer

 

10

